Citation Nr: 1647603	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  08-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right hip bursitis.

3.  Entitlement to service connection for bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to December 2003.

These matters came to the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  These matters were remanded in October 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

These matters were remanded to obtain outstanding VA and private treatment records and to afford the Veteran a VA examination pertaining to the bilateral knee condition and for a determination as to whether further examinations were warranted regarding the remaining service connection claims.  

Correspondence dated in November 2015 sent to the Veteran was returned as undeliverable.  11/16/2015 VBMS, Correspondence.  In May 2016, the Veteran was scheduled for a VA examination pertaining to the knees; however, he failed to report.  05/24/2016 VBMS, C&P Exam.  In the June 2016 Supplemental Statement of the Case, it is also reflected that the Veteran was scheduled for VA examinations pertaining to his bilateral hearing loss, right hip, and psychiatric claims. 

In a July 2016 submission, the Veteran indicated that he did not receive notification of the examinations due to an address change and a new address was provided.  07/01/2016 VBMS, Correspondence.  Despite the change of address, VA has continued to issue correspondence to the Veteran at his old address.  

Given the above, these matters must be remanded again to obtain private treatment records and provide proper notice to the Veteran regarding the scheduled VA examinations.

On remand, updated VA treatment records for the period from July 23, 2015 must be associated with VBMS or Virtual VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify all records of ongoing private treatment and provide releases authorizing VA to obtain all records of private treatment.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Associate with VBMS or Virtual updated VA treatment records for the period from July 23, 2015.  

3.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA examination to assess the nature and etiology of his claimed bilateral knee and right hip disabilities.  The Veteran's VBMS/Virtual VA folders should be reviewed in conjunction with the examination.  Appropriate testing should be conducted.  

The examiner should respond to the following:

a) Please identify all disabilities associated with the right and left knees.

b) Is a right or left knee disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include the documented episodes of knee treatment during service?

Consideration should be given to the current diagnoses of record.

c) Please identify all disabilities associated with the right hip.

d) Is a right hip disability at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein?

Consideration should be given to the current diagnoses of record.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

4.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA audiological examination for the purpose of determining the nature and etiology of his claimed bilateral hearing loss.  The virtual folder must be made available to the examiner so that they may become familiar with pertinent medical history of Veteran.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that bilateral hearing loss is due to noise exposure in service. 

The examiner must provide a comprehensive rationale for any opinions rendered. 

5.  After all outstanding treatment records have been associated with the virtual folder, schedule the Veteran for a VA psychiatric examination.  The VBMS/Virtual VA folders must be reviewed by the examiner so as to become familiar with the Veteran's pertinent medical history and relevant facts.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s), other than PTSD.  [Service connection is in effect for PTSD.]  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for psychiatric disorders, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner must:

Identify all current psychiatric diagnoses, including personality disorders.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the claim of service connection for an acquired psychiatric disability.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner should provide an opinion as to whether any psychiatric diagnosis rendered (other than PTSD) is at least as likely as not (i.e., a likelihood of 50 percent or more) a result of service or any incident therein.  

For any psychiatric disability other than PTSD that is attributed to active service, the examiner should state whether such disability involves any symptoms separate and apart from those already contemplated by the service-connected PTSD.

A comprehensive rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the virtual folder.  If any opinion cannot be rendered without resorting to speculation, the examiner must explain in detail why an opinion cannot be offered.  

6.  Thereafter, the issues should be readjudicated.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




